DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal clip partially exposed at a distal end such that the elastomeric overmold does not cover the entirety of the internal clip of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is ambiguous as the use of “and” and “or” is unclear in this instance.   It is unclear whether the intended meaning of the claim is (a) the elastomeric overmold is bonded to the anvil, and either the internal clip or the elastomeric overmold is bonded to the anvil and at least partially blocked from bonding to the internal clip; or (b) one of (i) the elastic overmold is bonded to the anvil and the internal clip, and (ii) the elastomeric overmold is bonded to the anvil and at least partially blocked from bonding to the internal clip; or (c) something else.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley et al. (US Patent Publ. No. 2014/0166723).  
With respect to claim 1, Beardsley et al. disclose an apparatus 10 (figure 1, [0078]) comprising a body (handle assembly 12, figure 1, [0078]), a shaft 18 (figure 1, [0078]) extending from the body 12, wherein the shaft 18 defines a longitudinal axis, and an end effector 20 (figure 47) in communication with the shaft 18 (figures 1 and 47, [0165]), wherein the end effector 20 is operable to compress, staple, and cut tissue ([0007], [0077]), wherein the end effector 20 comprises a first jaw 26 (figures 1 and 2, [0081]) configured to retain a cartridge 34 configured to hold one or more staples 36, a second jaw 24 (figures 1 and 2, [0081]) comprising an anvil 28, wherein the second jaw 24 is configured to move relative to the first jaw 26 ((figure 1, [0081]) between an open position and a closed position, and a tip 1400 (figure 47) connected with the anvil 28 ([0165]), wherein the tip 1400 comprises a deformable member 1404 (figure 47, [0164]), wherein the tip 1400 is movable relative to the anvil 28 between a first discrete position (figure 48, [0165]) and a second discrete position (figure 47, [0165]) using the deformable member 1404 ([0165]), wherein the tip 1400 remains in the first discrete position (figure 48) that is located closer toward the cartridge 34 until the deformable member 1404 is acted upon by an external input force, and wherein the tip 1400 remains in the second discrete position (figure 47) that is located further from the cartridge 34 until the deformable member 1404 is acted upon by the external input force.  Beardsley et al. disclose that the deformable member 1404 is formed of a deformable, malleable material that may be manually 
With respect to claim 4, Beardsley et al. disclose that the deformable member 1404 comprises a polymeric cover 1406, 1414 (figure 47, [0094], [0140], [0166]) and an internal support structure 1410 (figure 47, [0165]).
With respect to claim 16, Beardsley et al. disclose an apparatus 10 (figure 1, [0078]) comprising a body (handle assembly 12, figure 1, [0078]), a shaft 18 (figure 1, [0078]) extending from the body 12, wherein the shaft 18 defines a longitudinal axis, and an end effector 20 (figure 47) in communication with the shaft 18 (figures 1 and 47, [0165]), wherein the end effector 20 is operable to compress, staple, and cut tissue ([0007], [0077]), wherein the end effector 20 comprises a first jaw 26 (figures 1 and 2, [0081]) configured to retain a cartridge 34 configured to hold one or more staples 36, a second jaw 24 (figures 1 and 2, [0081]) comprising an anvil 28, wherein the second jaw 24 is configured to move relative to the first jaw 26 ((figure 1, [0081]) between an open position and a closed position, and a tip 1400 (figure 47) connected with the anvil 28 ([0165]), wherein the tip 1400 comprises a deformable member 1404 (figure 47, [0164]),  wherein the tip 1400  is configured to be toggled relative to the anvil 28 between two or more discrete positions (figure 47, figure 48, [0165]) by applying an external input force, wherein in a first discrete position (figure 47) the tip is configured to remain in a first angled orientation relative to a longitudinal anvil axis until acted upon by the external input force, and wherein in a second discrete position (figure 48) the tip is configured to remain in a straight .  
Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Patent Publ. No. 2019/0000481).  
With respect to claim 1, Harris et al. disclose an apparatus 30310 (figure 54, [0358]), comprising a body 30320 (figure 54, [0358]), a shaft 30322 (figure 54, [0358]) extending from the body 30320, wherein the shaft 30322 defines a longitudinal axis LA31 (figure 54, [0358]), an end effector 30412 (figure 49, [0359]) in communication with the shaft 30322, wherein the end effector 30412 is operable to compress, staple, and cut tissue ([0359]), wherein the end effector 30412 comprises a first jaw 30416 (figure 54, [0362], figure 63A, [0369]) configured to retain a cartridge 30324 (figure 54, [0362]) configured to hold one or more staples ([0362]), a second jaw (figure 54, [0362]) comprising an anvil 30418 (figure 54, [0362], figure 63A, [0369]), wherein the second jaw ([0362]) is configured to move relative to the first jaw 30416 between 
With respect to claim 2, Harris et al. disclose that in the first discrete position (figure 63A) the tip 30414 comprises an angled orientation (angle alpha 31) relative to a longitudinal axis of the anvil 30418, and wherein in the second discrete position the tip 30414 comprises a straight orientation (placement tip 30414 deforms from a first angled position to a second position, which second position may be substantially straight, [0360]) relative to a longitudinal axis of the anvil 30418.  

With respect to claim 16, Harris et al. disclose an apparatus 30310 (figure 54, [0358]), comprising a body 30320 (figure 54, [0358]), a shaft 30322 (figure 54, [0358]) extending from the body 30320, wherein the shaft 30322 defines a longitudinal axis LA31 (figure 54, [0358]), an end effector 30412 (figure 49, [0359]) in communication with the shaft 30322, wherein the end effector 30412 is operable to compress, staple, and cut tissue ([0359]), wherein the end effector 30412 comprises a first jaw 30416 (figure 54, [0362], figure 63A, [0369]) configured to retain a cartridge 30324 (figure 54, [0362]) configured to hold one or more staples ([0362]), a second jaw (figure 54, [0362]) comprising an anvil 30418 (figure 54, [0362], figure 63A, [0369]), wherein the second jaw ([0362]) is configured to move relative to the first jaw 30416 between an open position and a closed position (0363]), and a tip 30414 connected with the anvil 30418 (figure 59, [0360]), wherein the tip 30414 comprises a deformable member 30422 (figure 60, [0371], [0367] (deformability may be malleable)), wherein the tip 30414 is configured to be toggled relative to the anvil 30418 between two or more discrete positions (figures 63A, 63B, [0375]) by applying an external input force (the force applied by an operator), wherein in a first discrete position (figure 63A) the tip 30414 is configured to remain in a first angled orientation (angle alpha 31) relative to a longitudinal anvil axis until acted upon by the external input force, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. in view of Demmy (US Patent Publ. No. 2015/0216528).
With respect to claim 4, Harris et al. disclose an apparatus including deformable member (malleable member 30422 and body portion 30420) comprising a cover (body portion 
Harris et al. fails to disclose a polymeric cover.
Demmy discloses a surgical stapling apparatus including a flexible deformable tip that may be formed of any pliable biocompatible polymer or elastomer ([0042], [0043]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. cover to be polymeric as taught by Demmy to provide a biocompatible device that is safe for patients and to provide an appropriate degree of deformability, especially since Harris et al. disclose that the body portion may comprise a suitable elastomeric material ([0380]).       
With respect to claim 5, Harris et al. disclose that the internal support structure 30422 comprises an internal clip.  Harris et al. disclose that the malleable member 30422 fits in the channel 30440 ([0373]) of the body portion 30420, and thus the malleable member 30422 is considered to be internal.  Harris et al. disclose that the malleable member 30422 includes coupling features (barbed fittings 30452, 30454) that are configured to be in locking engagement with corresponding receptacles 30456, 30458 of the anvil end (figure 60, [0374]).  The accepted meaning of clip is a device that grips or clasps.  Since the malleable member 30422 includes coupling features that grip or clasp the tip to the anvil, the malleable member 30422 is considered to be a clip.    

With respect to claim 11, Harris et al. disclose that the elastomeric overmold 30520 is bonded to the anvil 30518 and the internal clip 30522.  Harris et al. disclose that the placement tip 30514 may be integrally formed with the anvil 30518 ([0379]), and that the malleable member 30522 is securely connected with the body portion 30520 during the molding process ([0380]), and thus the elastomeric overmold 30520 is considered to be bonded to the anvil 30518 and the internal clip 30522.
With respect to claim 13, Harris et al. disclose that the internal clip 30422 is partially exposed at a distal end such that the elastomeric overmold (body portion 30420) does not cover the entirety of the internal clip 30422.  Harris et al. disclose that the internal clip 30422 is seated in the channel 30440 on the outer perimeter 30432 of the body portion 30420 (figure 59, [0373]), and thus the internal clip is considered to be exposed at the distal end and body portion and is considered not to cover the entirety of the internal clip.  With respect to the overmold, the manner of making an element of an apparatus is not germane to the structural limitations in an apparatus claim, where, as in the present case, the manner of making (overmolding) the tip is not a structural feature of the apparatus claim.
With respect to claim 14, Harris et al. disclose that the internal clip 30422 comprises a bistability configuration.  Harris et al. disclose that the internal clip 30422 is formed of a deformable, malleable material (figure 60, [0371], [0367] (deformability may be malleable)) that is configured to allow an operator to customize the shape of the tip 30414 ([0375]), which 
With respect to claim 15, Harris et al. disclose that the internal clip 30422 comprises a multi-stability configuration.  Harris et al. disclose that the internal clip 30422 is formed of a deformable, malleable material (figure 60, [0371], [0367] (deformability may be malleable)) that is configured to allow an operator to customize the shape of the tip 30414 ([0375]), which will allow the internal clip to remain stable in multiple different positions, and therefore the internal clip 30422 is considered to comprise a multi-stability configuration.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 6-9, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 6, Harris et al. disclose an apparatus comprising a body, a shaft, and an end effector including a first jaw, a second jaw, and a tip, wherein the tip comprises a deformable member (malleable member 30422 and body portion 30420), wherein the deformable member comprises an internal clip 30422 that can assume a first orientation (figure 63A) and a second orientation (figure 63B), wherein the internal clip comprises a pair of converging arms (30440, 30422, [0373], figure 60).  The prior art fails to disclose or teach an apparatus according to claim 5, wherein the internal clip is deflectable and comprises a bias to 
With respect to claims 7-9, these claims depend from claim 6 and would likewise be allowable.
With respect to claim 12, the prior art fails to disclose or teach the apparatus of claim 10, wherein the internal clip comprises a coating configured to block the elastomeric overmold from bonding to the internal clip where the coating is placed.
With respect to claim 17, the prior art fails to disclose or teach the apparatus of claim 16, wherein the deformable member comprises an elastomeric overmold and an internal support structure, wherein the internal support structure comprises a pair of arms that converge and are joined at respective distal ends and a space between the pair of arms.
With respect to claim 18, the prior art fails to disclose or teach the apparatus of claim 17, wherein the elastomeric overmold comprises an opening extending through the tip, wherein the opening aligns with the space of the internal support structure between the pair of arms.
With respect claim 19, the prior art fails to disclose or teach the combination set forth in the claim, in particular, the limitations of a clip comprising a pair of arms that converge and are joined at respective distal ends, and a space between the arms.  Beardsley et al. and Harris et al. are the closest prior art.  
Beardsley et al. disclose an apparatus including a tip 1400 (figure 47) coupled with an anvil 28 ([0165]), wherein the tip 1400 is movable relative to the anvil 28 between a first discrete position (figure 48, [0165]) and a second discrete position (figure 47, [0165]), wherein 
Harris et al. disclose an apparatus including at tip 30414 coupled with an anvil 30418 (figure 59, [0360]), wherein the tip 30414 is movable relative to the anvil 30418 between a first discrete position (figure 63A, [0375]) and a second discrete position (figure 63B, [0375], wherein the tip 30414 remains in the first discrete position (figure 63A) that is located closer toward the cartridge 30416, 30324 until acted upon by an external input force, and wherein the tip 30414 remains in the second discrete position (figure 63B) that is located further from the cartridge 30416, 30324 until acted upon by the external input force, the tip including a clip 30422 comprising a pair of arms (30440, 30422, [0373], figure 60) that converge, and a space between the pair of arms (figure 59).  Harris et al. fails to disclose a pair of arms that are joined at respective distal ends. It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
With respect to claim 20, the claim depends from claim 19 and would likewise be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
White et al. (US Patent No. 7,866,523) disclose a flexible anvil tip (figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Linda J. Hodge/
Patent Examiner
Art Unit 3731



/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731